DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  line 1 of claim 4 recites “the antifreezing,” which lacks proper antecedent basis.  Appropriate correction is required.
Claims 5, 6, and 7 are objected to because of the following informalities:  each of claims 5, 6, and 7 are composed of multiple sentences.  Each claim should consist of a single sentence.  See MPEP 608.01(m). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a water molecule diffusion coefficient of less than or equal to 11.21*10°cm2s-1, and the claim also recites has a water molecule diffusion coefficient of less than or equal to 1.02*10-6cm2s-1 which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 111261425.
With respect to claim 1, CN ‘425 discloses a supercapacitor (see abstract), characterized by comprising a zwitterionic polymer hydrogel electrolyte (see abstract).
With respect to claim 2, CN ‘425 is considered to disclose that in that a change rate of a capacitance retention of the supercapacitor, relative to a specific area capacity at 25°C is less than 25% at extreme temperature.  Since CN ‘425 discloses each of the structures recited in claim 1 which purports to provide the recited change rate of capacitance retention, CN ‘425 can be considered to implicitly disclose the same, as similar structures are considered to disclose the same physical properties.  See MPEP 2112.01(1).
With respect to claim 3, CN ‘425 is considered to disclose that when the supercapacitor is placed at low temperature of -30°C for more than 30 days, a capacitance of the supercapacitor is still reserved by more than 95% of the original capacitance; and upon 10,000 cycles, the supercapacitor has a capacitance retention of more than 70%.  Since CN ‘425 discloses each of the structures recited in claim 1 which purports to provide the recited capacitance and capacitance retention, CN ‘425 can be considered to implicitly disclose the same, as similar structures are considered to disclose the same physical properties.  See MPEP 2112.01(1).
With respect to claim 4, CN ‘425 discloses that the antifreezing zwitterion hydrogel electrolyte (polySH) is a poly (SBMA-HEA) electrolyte in the presence of LiCl (see paragraph [0009]), and Li+ undergoes hopping migration through a zwitterionic group on a polymer chain, thereby improving ionic conductivity (this limitation is considered a product-by-process limitation – see MPEP 2113); in a Raman spectrum, S=0 stretching vibration in -SO3- ranges from 1044 cm-1 to 1054 cm-1, and CH3 stretching vibration in -N+(CH3)2 ranges from 2953 cm-1 to 2957 cm-1, and the LiCl forms a Li+(H20)n solvation structure with H20, which still has an elongation of 325% at -40°C (since CN ‘425 discloses each of the structures recited in claim 1 which purports to provide the recited stretching vibrations, CN ‘425 can be considered to implicitly disclose the same, as similar structures are considered to disclose the same physical properties; see MPEP 2112.01(1)).
With respect to claim 5, CN ‘425 is considered to disclose that at a room temperature, the polySH electrolyte has an electrical conductivity of 114 to 147 mS cm-1; and at -40°C the electrolyte has a low temperature electrical conductivity of 11 to 13 mS cm-1. The electrolyte may be stretched to 300 to 350% of strain at -40°C.  Since CN ‘425 discloses each of the structures recited in claims 1 and 4 which purport to provide conductivity, CN ‘425 can be considered to implicitly disclose the same, as similar structures are considered to disclose the same physical properties.  See MPEP 2112.01(1).
With respect to claim 7, CN ‘425 is considered to disclose that according to a preparation method of the hydrogel electrolyte, in the presence of LiCl, the zwitterionic type polySH electrolyte is prepared from SBMA and HEA by a one-pot random polymerization method. The preparation method comprises the following steps of: i) dissolving LiCl in a first solvent to prepare 1-7 mol L-1of LiCl deionized aqueous solution; ii) dissolving SBMA and HEA in the LiCl solution in a molar ratio of SBMA to HEA of 1:(3-5); placing the solution in an ice bath, stirring for 1 h, and then, adding an initiator AIBA in an adding amount equivalent to 0.5 to 2wt% of total mass of a monomer; then, placing in the ice bath, and stirring for 1.5 h; iii) after dissolving the solution completely, performing ultrasonic treatment for 8 to 15 min to remove bubbles; and then, injecting the solution into a mold, and sealing and placing in an environment of 30 to 50°C for polymerization for 8 to 16h.  Claim 7 recites numerous process steps for preparing an electrolyte.  As such, the limitations of claim 7 are product-by-process limitations, which are not granted patentable weight beyond the structure implied by said process limitations (here, a zwitterionic type electrolyte formed of SBMA and HEA).  See MPEP 2113.
With respect to claim 8, CN ‘425 is considered to disclose that at step 1), the concentration of LiCl deionized aqueous solution ranges from 3 to 7 mol L-1; and more preferably, in step i), the concentration of LiCl deionized aqueous solution ranges from 5 to 7 25 mol L-1.  Claim 8 recites additional process steps for preparing an electrolyte.  As such, the limitations of claim 8 are product-by-process limitations, which are not granted patentable weight beyond the structure implied by said process limitations (here, a zwitterionic type electrolyte formed of SBMA and HEA).  See MPEP 2113.
With respect to claim 9, CN ‘425 is considered to disclose a preparation method for the supercapacitor according to claim 1, comprising the following steps of: i) preparing activated carbon electrodes: dispersing activated carbon AC, conductive carbon black, and PVDF (mass ratio of 8:1:1) in NMP to prepare uniformly dispersed material slurry; coating the slurry onto carbon cloth and drying in a vacuum oven at 80°C for 24 h, and obtaining the AC electrodes after drying, wherein a loading capacity of an active material on each electrode is about 2.5 mg cm-2; ii) assembling the supercapacitor: covering two sides of the electrolyte with two AC electrodes with the same loading areas (0.5 cm x 1.2 cm) to form a sandwich structure for preparation of the supercapacitor; then, dripping a drop of polySH electrolyte precursor solution on the electrodes on two sides of the supercapacitor respectively to moisten the electrodes.  Claim 9 recites numerous process steps for preparing a supercapacitor as recited in claim 1.  As such, the limitations of claim 9 are product-by-process limitations, which are not granted patentable weight beyond the structure implied by said process limitations (here, a supercapacitor).  See MPEP 2113.  The Office notes that claim 9 would be allowable if written in independent form to remove the dependency from claim 1.
With respect to claim 10, CN ‘425 is considered to disclose that the polySH electrolyte precursor solution refers to a monomer mixture prior to polymerization, the preparation method thereof comprises the following the steps of: i) dissolving LiCl in a first solvent to prepare 1-7 mol L-1of LiCl deionized aqueous solution; ii) dissolving SBMA and HEA in the LiCl solution in a molar ratio of SBMA to HEA of 1:(3-5). Placing the solution in an ice bath, stirring for 1h, and then, adding an initiator AIBA in an adding amount equivalent to 0.5 to 2wt% of total mass of a monomer; then, placing the initiator in the ice bath, and stirring for 1.5 h; iii) after dissolving the solution completely, performing ultrasonic treatment for 8 to 15 min to remove bubbles; and obtaining a polySH electrolyte precursor solution.  Claim 10 recites numerous process steps for preparing a supercapacitor as recited in claim 1.  As such, the limitations of claim 10 are product-by-process limitations, which are not granted patentable weight beyond the structure implied by said process limitations (here, a supercapacitor).  See MPEP 2113.  The Office notes that claim 10 would be allowable based on its dependency from claim 9, if claim 9 is written in independent form to eliminate the product-by-process interpretations.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848